 215313 NLRB No. 33IRON WORKERS LOCAL 27 (MORRISON-KNUDSON)1All dates herein refer to the year 1991 unless otherwise indicated.2At the hearing, the Respondent Union amended its answer toadmit the jurisdictional allegations of the complaint.International Association of Bridge, Structural, Or-namental, Reinforced Ironworkers and
Riggers, Local Union No. 27 (Morrison-
Knudson) and Raymond Max Snyder. Case 27±CB±3015November 23, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn July 20, l993, Administrative Law Judge GordonJ. Myatt issued the attached decision. The Respondent
filed exceptions and a supporting brief, the General
Counsel filed a brief in support of the judge's decision,
and the Charging Party filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings, and conclusions and to adopt the rec-
ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, International Association
of Bridge, Structural, Ornamental, Reinforced Iron-
workers and Riggers, Local Union No. 27, Salt Lake
City, Utah, its officers, agents, and representatives,
shall take the action set forth in the Order.Gene Chavez, Esq., for the General Counsel.Robert M. Hirsch, Esq., of San Francisco, California, for theRespondent.DECISIONGORDONJ. MYATT, Administrative Law Judge. On acharge filed by Raymond M. Snyder (Snyder or the Charging
Party), an individual, against International Association of
Bridge, Structural, Ornamental, Reinforced Ironworkers and
Riggers, Local Union No. 27 (the Respondent or the Union)
the Regional Director for Region 27 issued a complaint and
notice of hearing on September 18, 1991, and an amended
complaint and notice of hearing on February 21, 1992. The
substantive allegations of the complaint allege that Snyder
was a member in good standing of the Respondent and on
or about June 30, 1991, the Respondent refused to provide
Snyder, on his request, with copies of the hiring hall registra-
tion lists for the period January 1990 to June 30, 1991.1Fur-ther that on or about the same date, the Respondent failed
to inform Snyder of the filing card system utilized to operate
the Union's exclusive hiring hall system and of his right to
inspect the cards and copy information relevant to referrals.
The complaint alleges that by this conduct, the Respondent
has violated Section 8(b)(1)(A) of the National Labor Rela-
tions Act (the Act). 29 U.S.C. §151 et. seq. The Respond-
ent's answer admitted certain allegations of the complaint,denied others, and specifically denied violating the Act.A hearing was held in this matter on July 30, 1992, in SaltLake City, Utah. All parties were represented by counsel and
afforded full opportunity to examine and cross-examine wit-
nesses and to present material and relevant evidence on the
issues. Briefs have been submitted by the parties and have
been duly considered.On the entire record in this matter, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, and the Respondent admits,2thatMorrison-Knudson is a general contractor in the building and
construction industry and maintains an office and place of
business in Salt Lake City, Utah. Further, that in the course
and conduct of its business operations, Morrison-Knudson
annually derives revenues in excess of $500,000, and annu-
ally purchases and receives goods and materials valued in ex-
cess of $50,000 from points located outside the State of
Utah. Accordingly, I find that Morrison-Knudson is an em-
ployer within the meaning of Section 2(2), (6), and (7) of the
Act.II. THELABORORGANIZATIONINVOLVED
Respondent, International Association of Bridge, Struc-tural, Ornamental, Reinforced Ironworkers and Riggers,
Local Union No. 27 is a labor organization within the mean-
ing of Section 2(5) of Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Hiring Hall EventsThe Union's territorial jurisdiction covers the State ofUtah and parts of Wyoming and Nevada and it has collec-
tive-bargaining agreements with various employers within
this geographical area. Under the terms of the bargaining
agreements, the Union operates an exclusive hiring hall refer-
ral system by which it dispatches members to jobs with sig-
natory employers. (See G.C. Exhs. 2 and 3.)The undisputed testimony concerning the operation of thereferral system indicates the Union utilizes two separate card
index files, as opposed to lists, to enable it to keep track of
its membership and referral applicants who are out of work.
At the time of the hearing, there were approximately 500
index cards of members and registrants in both files; of this
number, there were approximately 160 cards in the out-of-
work file. The index cards maintained by the Union contain
the names, social security numbers, addresses, and telephone
numbers of the members and referral applicants. In addition,
the cards contain the dates of employment and the names of
the employers to whom the employees were dispatched. The
unrefuted testimony of the Union's business agent, Dennis
Abernathy, reveals that it was customary for members and
referral applicants to come to the hall and periodically review
the index cardsÐtheir own as well as the cards of othersÐ
to determine their positions on the dispatch list.